Citation Nr: 0916853	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an initial evaluation for diabetes 
mellitus in excess of 10 percent disabling prior to December 
18, 2001.  

2.  Entitlement to an initial evaluation for diabetes 
mellitus in excess of 20 percent disabling, effective 
December 18, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to 
January 1979, and from February 1979 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  Prior to December 18, 2001, the Veteran's diabetes 
mellitus did not require the use of insulin or an oral 
hypoglycemic agent.

2.  From December 18, 2001, the Veteran's diabetes mellitus 
does not require the regulation of his activities.


CONCLUSIONS OF LAW

1.  Prior to December 18, 2001, the criteria for an initial 
disability rating in excess of 10 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2008).

2.  From December 18, 2001, the criteria for an initial 
disability rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Complete VCAA notice was 
provided in June 2006, after the initial unfavorable AOJ 
decision.  The Federal Circuit Court and Veterans Claims 
Court have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the June 2006 
notice was provided to the Veteran, the claim was 
readjudicated in an August 2006 SSOC.  The letter also 
informed the Veteran of the manner in which VA assigns 
initial ratings and effective dates.  See Dingess/Hartman v. 
Nicholson.  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as the Veteran has appealed the assignment of the 
initial evaluation for diabetes mellitus.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

Regarding the Veteran's claim for a higher initial rating for 
diabetes mellitus, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).  In this case, the Veteran was afforded a 
VA examination in March 2003.  The record does not contain 
any evidence to suggest that the Veteran's disability has 
worsened since the last examination.  Therefore, there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's diabetes since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.   For these 
reasons, an additional VA examination is not necessary in 
this case in order to adjudicate his claim for an increased 
evaluation of diabetes.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, 12 Vet. App. 119 (1998), 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case, such as this one, in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, a staged disability rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

Under Diagnostic Code 7913, diabetes mellitus that is 
manageable by restricted diet only is rated 10 percent 
disabling.  A 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  

In addition, a note following the rating criteria indicates 
that compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  To that end, the Board notes 
that the Veteran filed claims for the following disorders as 
secondary to his service-connected diabetes mellitus:  
Peripheral neuropathy of the legs, hands, and arms, autonomic 
neuropathy, peripheral vascular disease of the lower 
extremities, hypertension, coronary artery disease, blurred 
vision, and amputation of the left first and second toes.  
Each of these claims has been previously adjudicated, and 
each was denied in an April 2003 rating decision.  However, 
the record does not reflect that the Veteran perfected an 
appeal of these decisions.  Accordingly, the Veteran's claims 
for service connection for these conditions as secondary to 
his diabetes mellitus are not in appellate status at this 
time.


Analysis

In this case, the Veteran contends that his ongoing treatment 
for diabetes mellitus is indicative of a higher disability 
rating.  

The record reflects that the Veteran was seen with complaints 
of trouble getting his knees to lock after getting up from a 
chair in December 1996.  His glucose level was elevated 
significantly at 291.  The treating physician observed that 
the Veteran "probably ha[d] diabetes given his elevated 
glucose."  

Subsequent private and VA medical evidence confirm a 
diagnosis of diabetes mellitus.  However, a September 1998 
private treatment report does not demonstrate the use of 
insulin or a hypoglycemic agent to treat his diabetes. 

The first evidence of any use of hypoglycemic agents to treat 
diabetes is contained in a December 18, 2001, VA outpatient 
treatment record noting that that Veteran was to continue 
taking Amaryl.  There is no evidence of any prescription of 
hypoglycemic agents or usage of insulin prior to that date.  

While the Veteran's VA outpatient treatment records note that 
the Veteran received continued treatment for poorly 
controlled diabetes, the record is silent for any evidence of 
restriction of activities.  For example, an Agent Orange 
Registry Examination, conducted in January 2003, while noted 
that the Veteran's glucose was not well controlled, does not 
reflect any restriction of activities.  

The Veteran was afforded a VA examination to evaluate his 
diabetes in March 2003.  The Veteran reported that the onset 
of diabetes occurred in 1996.  However, the examiner observed 
that the Veteran was hospitalized in June 1999 for a cardiac 
condition.  The examiners review of medical records in 
conjunction with the hospitalization revealed that laboratory 
findings did not meet the criteria for a diagnosis of 
hypertension and the Veteran's discharge medications did not 
include medication used to treat diabetes.  The examiner 
observed that the Veteran's diabetes was originally managed 
with diet control only, but current treatment included oral 
hypoglycemic agents.  The examiner stated that, even through 
the Veteran had an acute myocardial infarction in June 1999, 
he has had no ketoacidosis or hypoglycemic reaction.  It was 
further noted that any restriction of activity was not due to 
his diabetes, but rather due to his heart condition.  
Finally, the examiner observed that the Veteran's only 
complication related to his diabetes was proteinuria.  See VA 
examination report, March 20, 2003.

Likewise, an April 2003 VA outpatient treatment records notes 
that the Veteran was on various dietary restrictions; 
however, there is no indication that his activities were 
regulated at that time.  

More recently, a January 2007 treatment record, while 
continuing to reflect that the Veteran was on a restricted 
diet, is silent for regulation of activities.

As shown above, the record does not show the prescription of 
an oral hypoglycemic agent or use of insulin prior to 
December 18, 2001.  Accordingly, the criteria for an initial 
rating in excess of 10 percent for that period are not met.  

With respect to the period from December 18, 2001, the Board 
notes that the evidence shows that the Veteran has been 
prescribed oral hypoglycemic agents and insulin with dietary 
restrictions.  These symptoms are consistent with the 20 
percent evaluation currently assigned.  A disability rating 
of 40 percent would require "regulation of activities."  
See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Court held 
in Camacho v. Nicholson, 21 Vet. App. 360 (2007), that, "In 
order for a claimant to be entitled to a 40% disability 
rating for diabetes under Diagnostic Code 7913, the evidence 
must show that it is medically necessary for the claimant to 
avoid strenuous occupational and recreational activity."  
That is not the case here.  The evidence does not show that 
any health care provider has prescribed regulation of 
strenuous activities due to his diabetes mellitus.  Because 
the Court in Camacho held that "all criteria must be met to 
establish entitlement to a 40 % rating," a higher disability 
evaluation is not warranted in this case.  Id.

In reaching this conclusion, the Board further notes that on 
the Veteran's VA Form 9, dated April 21, 2006, he stated that 
he required more than one daily injection of insulin, 
restricted by diet.  Regulation of activity was originally 
listed as well, but was crossed out.  Thus, it is unclear if 
the Veteran is even contending that his diabetes results in a 
regulation of activities.  While the Board is cognizant of 
the increased use of insulin required by the Veteran, without 
a regulation of activities, the criteria for an evaluation in 
excess of 20 percent are not met.  

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran's 
diabetes mellitus did not require insulin or an oral 
hypoglycemic agent prior to December 18, 2001, and does not 
require the regulation of his activities since that date.  
Therefore, an initial rating in excess of 10 percent prior to 
December 18, 2001, and 20 percent from December 18, 2001, 
under Diagnostic Code 7913, is not warranted.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the record reveals that the RO declined to refer 
the evaluation of any of the Veteran's disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement 
to a higher evaluation for either staged period.  In this 
instance, the rating criteria as to each stage are not 
inadequate.  In both instances, a higher rating is available 
for diabetes under the Diagnostic Code; however, the Veteran 
simply does not meet those criteria for either period on 
appeal.  Therefore, the Board finds no basis for further 
action on this question with regard to this issue.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  The preponderance is 
against the Veteran's claim, and it must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling, effective May 8, 2001, is denied

Entitlement to an initial evaluation in excess of 20 percent 
disabling, effective December 18, 2001, for diabetes 
mellitus, is denied.


____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


